In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00159-CR
        ______________________________



        IN RE: PATRICK JEROID JONES




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                         MEMORANDUM OPINION

         Patrick Jeroid Jones has filed a petition for writ of mandamus asking this Court to order the

Honorable Bobby Lockhart, presiding judge of the 102nd Judicial District Court of Bowie County,

to grant his discovery requests in two underlying criminal proceedings: a conviction in April

2011 wherein he was convicted of tampering with a witness, and a June 2000 conviction for

aggravated sexual assault. Jones alleges the trial court has violated his right to due process and

his right to a fair trial, along with a claim of a Brady violation (failing to disclose exculpatory

evidence). See U.S. CONST. amends. V, VI, XIV; Brady v. Maryland, 373 U.S. 83, 87–88 (1963).

In addition, Jones requests this Court to order the ―Bowie County District Attorney’s denials —

Past, Present, and future –– of evidence related to Lakeisha DeShun Wilson . . . be ordered to cease

as it relates to Relator’s post conviction remedies.‖ We take judicial notice that Jones’ conviction

for tampering with a witness has been appealed to this Court and that this Court has yet to issue an

opinion or mandate.1

         To be entitled to mandamus relief, a relator must show both that he has no adequate remedy

at law to redress the alleged harm and that he seeks to compel a ministerial act, not involving a

discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at

Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). An act is ministerial



1
 See Jones v. State, cause number 06-11-00085-CR. This appeal is currently abated to the trial court to either appoint
appellate counsel for Jones, who represented himself at trial, or to conduct a hearing pursuant to Faretta v. California,
422 U.S. 806 (1975).

                                                           2
if it constitutes a duty clearly fixed and required by law. State ex rel. Curry v. Gray, 726 S.W.2d
125, 128 (Tex. Crim. App. 1987).

       To the extent that Jones is requesting this Court to issue a writ of mandamus to compel an

action by the District Attorney of Bowie County, we lack jurisdiction to take such an action. This

Court lacks jurisdiction to issue a writ of mandamus against a county attorney or district attorney.

See TEX. GOV’T CODE ANN. § 22.221 (West 2004).

       To the extent Jones is complaining about his conviction for tampering with a witness, Jones

has an adequate remedy by appeal. Jones cites several civil cases which hold mandamus relief is

available when discovery is denied. See Allen v. Humpheys, 559 S.W.2d 798 (Tex. 1977) (orig.

proceeding), overruled by Walker v. Packer, 827 S.W.2d 833 (Tex. 1992) (orig. proceeding);

Barker v. Dunham, 551 S.W.2d 41 (Tex. 1977) (orig. proceeding), overruled by Walker, 827
S.W.2d at 833; Sutherland v. Moore, 716 S.W.2d 119 (Tex. App.—El Paso 1986, orig. proceeding

[mand. denied]); Warford v. Beard, 653 S.W.2d 908, 910 (Tex. App.—Amarillo 1983, no writ);

Warford v. Childers, 642 S.W.2d 63, 65 (Tex. App.—Amarillo 1982, no writ). To the extent

these cases may support Jones’ argument that mandamus relief is available, his reliance on civil

cases is misplaced. In a criminal case, we are bound to follow the precedent of the Texas Court of

Criminal Appeals. Dickens v. Court of Appeals For Second Supreme Judicial Dist. of Tex., 727
S.W.2d 542, 546 (Tex. Crim. App. 1987) (orig. proceeding).




                                                 3
       The Texas Court of Criminal Appeals has held mandamus relief unavailable for orders

denying discovery to a defendant because a defendant has an adequate remedy by appeal. Id. at

550–52. In Dickens, the court noted that ―[i]f this Court allowed mandamus to be substituted for

appellate review in discovery situations, the trial of cases would be slowed to a crawl, and

eventually, mandamus would be substituted for the appellate process in all pretrial matters.‖ Id.

at 551. This same principle also applies to any alleged Brady violations, matters which are

likewise reviewable in a direct appeal. In re Sanchez, 268 S.W.3d 680, 682 (Tex. App.—Corpus

Christi 2008, orig. proceeding). To the extent that Jones’ petition makes complaints regarding his

conviction for tampering with a witness, the fact that Jones has an adequate remedy by appeal is

demonstrated by the fact that the case to which he refers is actually currently on appeal and is

pending before this Court. Jones has failed to show that he is entitled to mandamus relief.

       To the extent that Jones complains about his conviction in 2000 for aggravated sexual

assault, mandamus relief is unavailable. Texas courts have recognized that ―the exclusive

post-conviction remedy in final felony convictions in Texas courts is through a writ of habeas

corpus pursuant to TEX. CODE CRIM. PROC. art. 11.07.‖ Olivo v. State, 918 S.W.2d 519, 525

n.8 (Tex. Crim. App. 1996); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2010).

The Texas Court of Criminal Appeals has held that a writ of habeas corpus is the exclusive

post-conviction remedy. Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.

1991) (orig. proceeding). Jones has not established he is entitled to mandamus relief.



                                                4
      For the reasons stated, we deny Jones’ petition for writ of mandamus.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:     September 6, 2011
Date Decided:       September 7, 2011

Do Not Publish




                                              5